The Chancellor.
The object of this suit is to reform a policy of insurance against loss or damage by fire, issued by the defendant in favor •of the complainant’s wife, on her application, on the 4th of March, 1875. The complainant alleges that the policy was in fact taken out for him, and that his wife’s name was inserted *31therein instead of his own, through mistake. The proof is, that when it was taken out there was already a policy for $3,000 on the property (which .was a dwelling-house, and the furniture therein, in Carrieville, in Bergen county), issued, by .the Williamsburgh City Eire Insurance Company, December 24th, 1874, to the complainant, in his own name. Shortly before the application to the defendant was made, the complainant’s wife took out a policy from the State Insurance Company, in her own name, for the like amount—$3,000—on the same property, and the policy issued by the defendant was also for the same sum and on the same property. The property was destroyed by fire in nine days after these two last-named policies were taken out. The application which resulted in the issuing of the policy by the defendant, was made to Reinhold Boeklen, jun., an insurance agent in Yew York, but inasmuch as the company of which he Avas agent, (the Hanover Insurance Company,) declined all risk where the property Avas not in the city of Yew York, he, at Mrs. Doniol’s request, undertook to obtain the insurance for her from another company. She requested that the policy should be issued in her name, and he made application for her accordingly. There is no evidence whatever of any mutual mistake on the part of the parties to this suit in the issuing of the policy, or of any fraud on the part of the defendant. The latter issued the policy in accordance Avith the application. The Williamsburgh policy Avas indeed delivered to it, but it AA'as so delivered merely to give the description of the property, and when it AA'as delivered there Avas attached to it a piece of paper on which Mrs. Doniol’s name Avas Avritten. It is argued, and the complainant’s case rests on that claim, that the defendant had notice by the Williamsburgh policy that the property was the complainant’s, and not his Avife’s. But the application was for a policy in the name of Mrs. Doniol, and she represented that she AA'as the owner of the .property. The defendant AA'as, of course, right in issuing the policy to her accordingly.
The bill Avill be dismissed, with costs.